DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 20160267806 (“Hsu”).
Concerning claim 1, Hsu discloses A weld training system (¶ [0065]), comprising: 
a mobile device mount configured for connection to a welding helmet via connectors of the welding helmet (¶ [0038] (“The wireless communications device, such as a smartphone or tablet computer, may be detachably mounted to the welding helmet.”), ¶ [0066], ¶ [0088], ¶ [0096], ¶ [0119]) the connectors configured for connection of a lens or auto-darkening filter to the welding helmet (Figs. 4A, 4C ¶ [0096] (“In the example of FIG. 3B, the display 304 is part of a mobile device (e.g., a smartphone, a tablet computer, etc.) that is mounted to an exterior or interior of the headwear 20, such as outside or inside of a lens 432 of the headwear 20. In the example of FIG. 4A, the display 304 is a separate device than the headwear 20, and is worn underneath the headwear 20 such that the display 304 is within the field of view of the headwear 20 (e.g., the field of view of the lens 432 of the headwear 20).”), ¶ [0119], ¶ [0134]); and 
a mobile device retained by the mobile device mount (¶ [0038] (“The wireless communications device, such as a smartphone or tablet computer, may be detachably mounted to the welding helmet.”), ¶ [0066], ¶ [0088], ¶ [0096], ¶ [0119]), the mobile device comprising: 
a housing, a display configured to display images from a first side of the housing (Fig. 4C (display 304), ¶ [0134] (“the display 304 of the smartphone provides a field of view of the wearer that corresponds to a field of view of the wearer through the view port”)), 
a camera configured to capture images from a second side of the housing opposite the first side of the housing (Figs. 4A, 4C (display 304), ¶ [0133-0134] (“when the mobile device is held by the welding helmet and the welding helmet is worn by a wearer, the display 304 of the smartphone is viewable by the wearer, the camera of the smartphone has a view through the view port (e.g., through the lens 432) such that the display 304 of the smartphone provides a field of view of the wearer that corresponds to a field of view of the wearer through the view port”)), processing circuitry in the housing and coupled to the display and the camera (¶ [0066] (“the display, the camera, and the communications device are in a smartphone or tablet computer integral to the welding helmet. In some examples, the smartphone or tablet computer comprises a microphone and a processor.”), ¶ [0124] (“the smartphone may be equipped with an infrared accessory, such as an infrared (IR) sensing camera to measure torch travel speed.”), ¶ [0118-0119]), and a computer readable storage device comprising computer readable instructions (¶ [0088], ¶ [0182]) which, when executed, cause the processing circuitry to: 
execute a welding simulation based on images captured via the camera, generate images of the welding simulation (Fig. 5A, ¶ [0066] (“the display, the camera, and the communications device are in a smartphone or tablet computer integral to the welding helmet. In some examples, the smartphone or tablet computer comprises a microphone and a processor. The processor recognizes a first audio command received via the microphone, begins a weld training operation in response to receiving the audio command, including displaying the images and the simulated object to the wearer via the display.”), ¶ [0118] (“allow smartphone camera to view the welding scene”)); and 
display the images of the welding simulation via the display (Fig. 5A, ¶ [0066] (“the display, the camera, and the communications device are in a smartphone or tablet computer integral to the welding helmet. In some examples, the smartphone or tablet computer comprises a microphone and a processor. The processor recognizes a first audio command received via the microphone, begins a weld training operation in response to receiving the audio command, including displaying the images and the simulated object to the wearer via the display.”).  
Concerning claim 2, Hsu discloses The weld training system as defined in claim 1, wherein the mobile device mount comprises: 
a mobile device retainer configured to retain the mobile device, the mobile device retainer having an opening configured to avoid obscuring a field of view of the camera when the camera captures images (Fig. 4C, the camera of the smartphone has a view through the view port (e.g., through the lens 432) such that the display 304 of the smartphone provides a field of view of the wearer that corresponds to a field of view of the wearer through the view port.); and 
a mounting panel configured to attach to the connectors of the welding helmet such that the mounting panel replaces a lens or auto-darkening filter of the welding helmet, wherein the mobile device retainer and the mounting panel are configured to retain the mobile device in a field of view of a wearer of the welding helmet to display the images of the welding simulation to the wearer via the display (Fig. 4A (lens 432), Fig. 4C (clips 444), ¶ [0096] (“a mobile device (e.g., a smartphone, a tablet computer, etc.) that is mounted to an exterior or interior of the headwear 20, such as outside or inside of a lens 432 of the headwear 20.”) ¶ [0134] (“The example smartphone of FIG. 4C is mounted inside the welding helmet (e.g., the shell 306) using clips 444 that hold the smartphone such that, when the mobile device is held by the welding helmet and the welding helmet is worn by a wearer, the display 304 of the smartphone is viewable by the wearer, … any other structure may be used to detachably mount the smartphone inside of the welding helmet , such as one or more of: … case(s), slot(s), container(s), cover(s), enclosure(s), frame(s), jacket(s), member(s), platform(s) … and/or any other type of structure, fastener, and/or mounting device.”) When the smartphone “is mounted to an … interior of the headwear 20, such as … inside of a lens 432 of the headwear 20” lens 432 is the mounting panel.).  

Concerning claim 4, Hsu discloses The weld training system as defined in claim 2, wherein the mobile device retainer comprises a harness configured to hold the mobile device substantially steady with respect to the mobile device retainer (Fig. 4C, (“While 4 clips 444 are shown in FIG. 4C, more or fewer clips may be used. Additionally or alternatively, any other structure may be used to detachably mount the smartphone inside of the welding helmet, such as one or more of: arm(s), band(s), belt(s), case(s), slot(s), container(s), cover(s), enclosure(s), frame(s), jacket(s), member(s), platform(s), rib(s), ring(s), compression device(s), friction device(s), cable(s), hook(s), nut/bolt(s), adhesive(s), bracket(s), and/or any other type of structure, fastener, and/or mounting device.”) arms, bands, and/or belts used to hold the smartphone in place would comprise a harness that would hold the mobile device steady.).  
Concerning claim 6, Hsu discloses The weld training system as defined in claim 1, further comprising an energy storage device configured to be coupled to the mobile device to provide supplementary power to the mobile device, or an illuminator configured to illuminate a field of view of the camera during the welding simulation (¶ [0060-0061] (“a welding helmet further includes a light source oriented to illuminate the weld scene. The lighting can be an active light source such as an LED array.”), ¶ [0113], ¶ [0131] (“circuitry for conditioning/delivering energy from the battery to the other circuitry of the headwear 20”)).  
Concerning claim 8, Hsu discloses A weld training system, comprising: a welding tool comprising: communication circuitry configured to send one or more signals to a mobile device, wherein the mobile device is configured to execute a welding simulation based on the one or more signals (¶ [0037], ¶ [0066], ¶ [0076] (“to reduce the real time data traffic on link 25 during welding while maintaining the synchronization of video captured by the headwear 20 and the equipment 12. For example, upon a trigger pull by operator at 22, the equipment 12 sends a start sync command to headwear 20 via link 25.”), ¶ [0101], ¶ [0119-0120], ¶ [0125] (“The smartphone or tablet may receive wireless (e.g., Bluetooth) synchronization signals from the welding equipment to start and/or end the VR simulation and welding parameters set by operators on the physical weld equipment.”), ¶ [0205]).  
Concerning claim 9, Hsu discloses The weld training system as defined in claim 8, wherein the welding tool further comprises a trigger, and the one or more signals comprise one or more trigger signals sent in response to activation of the trigger (¶ [0037], ¶ [0066], ¶ [0076] (“to reduce the real time data traffic on link 25 during welding while maintaining the synchronization of video captured by the headwear 20 and the equipment 12. For example, upon a trigger pull by operator at 22, the equipment 12 sends a start sync command to headwear 20 via link 25.”), ¶ [0101], ¶ [0119-0120], ¶ [0125] (“The smartphone or tablet may receive wireless (e.g., Bluetooth) synchronization signals from the welding equipment to start and/or end the VR simulation and welding parameters set by operators on the physical weld equipment.”), ¶ [0205]).  
Concerning claim 12, Hsu discloses The weld training system as defined in claim 8, wherein the welding tool further comprises a sensor, wherein the sensor comprises an accelerometer, a gyroscope, or an inertial measurement unit, and wherein the one or more signals are representative of a position, orientation, or motion of the welding tool (¶ [0124] (“an IMU inside the torch provides position data, which the app uses to determine the torch travel speed and to render the virtual pool and weld bead shape. Example techniques to determine the torch travel speed using an IMU are described in U.S. patent application Ser. No. 15/004,801, filed Jan. 22, 2016, entitled “Manual Tool Tracking and Guidance with Inertial Measurement Unit.” The entirety of U.S. patent application Ser. No. 15/004,801 is incorporated herein by reference.”)).  
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 20160125593 (“Becker 2”).
Concerning claim 15, Becker 2 discloses A weld training system, comprising: a welding tool (Fig. 2A-3, ¶ [0103]), comprising: a handle, a trigger movably connected to the handle (Fig. 3, Fig. 30 (Trigger 70), ¶ [0099-0102] (“The welding torch 14 includes a trigger 70 configured to mechanically actuate a trigger switch 72 between an open position (as illustrated) and a closed position.”), ¶ [0288]), and a marker (Figs. 30-32, ¶ [0177-0184]) configured to transition from a first state to a second state in response to activation or deactivation of the trigger (¶ [0269] (“During live welding (e.g., while the trigger of the welding tool 14 is actuated), the computer 18 may control the lights of the one or more sensing devices 16 to pulse at an increased brightness level, thereby cyclically increasing the reflected light from the passive markers. Pulsing the lights may enable the cameras of the one or more sensing device 16 to readily track the passive markers with a reduced exposure setting during live welding with the bright arc and spatter.”).  
Concerning claim 20, Becker 2 discloses The weld training system of claim 15, further comprising a mobile device configured to observe the marker and conduct a weld training simulation based on the transition of the marker from the first state to the second state (¶ [0084] (“a welding system may include any suitable welding related system, including, but not limited to, a welding training system”), (¶ [0269] (“Prior to initiating a simulated welding session (e.g., welding assignment), the computer 18 may control the light source of the sensing device 16 … During live welding (e.g., while the trigger of the welding tool 14 is actuated), the computer 18 may control the lights of the one or more sensing devices 16 to pulse at an increased brightness level, thereby cyclically increasing the reflected light from the passive markers. Pulsing the lights may enable the cameras of the one or more sensing device 16 to readily track the passive markers with a reduced exposure setting during live welding with the bright arc and spatter.”)). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of U.S. Patent Pub. No. 20160260261 (“Hsu 2”). 
Concerning claim 3, Hsu discloses The weld training system as defined in claim 2. Hsu does not expressly disclose wherein the mounting panel comprises a lens configured to project the display to be at a focal length appropriate for the wearer, but Hsu 2 teaches this limitation (¶ [0047] (“the head mounted system 20 may comprise a single integrated unit with protective shell 111 and optical head mounted display 109 (OHMD). In another example implementation, the OHMD 109 may be used in conjunction with and/or integrated into a welding helmet having a shell 111 and auto-darkening lens 107 and a separate OHMD 109 which may mount to the shell 111 and over (or under) the lens 107.”), ¶ [0082], ¶ [0088], ¶ [0094], Figs. 2A-C, ¶ [0102-103] (“head mounted systems 20 of FIGS. 2A-2C illustrate an example focal point 470 and an example laser envelope 472 as holographically-illustrated objects in the weld environment. The example interface 468 also illustrates the weld bead 402 and the workpiece 102. … When the head mounted system 20 is used, the example head mounted system 20 may be provided with an eye protection lens that filters out the wavelength of the specific material processing laser (e.g., instead of an auto-darkening lens 226). The head mounted system 20 project virtual object(s) simulating the laser output, such as the focal point 470 and the laser envelope 472.”), ¶ [0106-0107], ¶ [0111] (“Cameras onboard the robot 810 capture 3D images of a workpiece 814 and relay the images to an OHMD 816 of the operator 108, which projects a holographic representation 812 of the workpiece 814. The example OHMD 816 of FIG. 8 may be implemented using the head mounted system 20 of FIGS. 2A and/or 2B.”)).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu for addition of the projection lens as taught in Hsu 2. Since both references teach methods and systems for simulating welding for training and/or performing remote robotic welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Hsu 2 because the systems are similar, designed by the same inventor, and could be predictably combined by adding the projection system attached to Hsu 2 to the lens of Hsu. In fact the projection lens may be included as a separate package and simply added to the helmet and lens (Hsu 2 ¶ [0070]) allowing predictable and simple integration.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of U.S. Patent Pub. No. 20090231423 (“Becker”). 
Concerning claim 5, Hsu discloses The weld training system as defined in claim 2, wherein the mobile device mount … configured to couple the mobile device retainer to the mounting panel at a first distance.   Hsu does not expressly disclose further comprises an intermediate retainer, but Becker teaches this limitation (Fig. 7, ¶ [0031] (“FIG. 7 illustrates one possible placement of the camera assembly 36 behind the lens 32 mounted on the lens cartridge and holder 72. In this embodiment, the camera assembly 36 extends from the circuitry 70 below the lens 32 to a position behind the bottom portion of the lens 32. The helmet interface 74, which allows the user to control the operation of the welding helmet 12, sits below the camera assembly circuitry 70. The lens cartridge and holder 72 may then be attached to the welding helmet 12 via the appendices on the top and bottom of the holder 72. It should be noted that the camera assembly (or any part of the recording system) may be integrated into an auto-darkening lens cartridge or any support structures provided for the lens and its associated circuitry.”) The camera assembly 36 is attached to an intermediate retainer which extends from the mounting panel which may be integrated into an auto-darkening lens cartridge or any support structures provided for the lens.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu for addition of an intermediate retainer to adjust the position of the cellular phone containing a camera as taught in Becker. Since both references teach methods and systems for simulating welding for training and/or performing remote robotic welding the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Becker because an intermediate retainer could be predictably combined by added to allow the smartphone containing the camera and display to be better positioned for the user. A POSITA would be motivated to use of an intermediate connector for at least three reasons: to allow adjustment in different sized welding helmets, to allow the screen to be positioned in an optimal position for display to the user, and to allow the smartphone camera to be optimally positioned.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of U.S. Patent Pub. No. 20160142596 (“DePaschoal”). 
Concerning claim 7, Hsu discloses The weld training system as defined in claim 1, wherein the connectors comprise first connectors(Fig. 4A (lens 432), Fig. 4C (clips 444), ¶ [0096] (“a mobile device (e.g., a smartphone, a tablet computer, etc.) that is mounted to an exterior or interior of the headwear 20, such as outside or inside of a lens 432 of the headwear 20.”) ¶ [0134] (“The example smartphone of FIG. 4C is mounted inside the welding helmet (e.g., the shell 306) using clips 444 that hold the smartphone.) Hsu does not expressly disclose wherein the welding helmet comprises second connectors configured to retain a magnification lens, but DePaschoal teaches this limitation (Figs. 9-12, ¶ [0] (“The display screen 61 may also be divided into other configurations, depending on the number and position of the cameras transmitting images, and the display screen may be controllable to allow a user to choose the source of images being seen on the screen, as well as the way those images are displayed. Magnifying lenses (such as the lenses 49, 50 shown only in FIGS. 9 and 10) may be provided between the user's eyes and the display screen 61.”))  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu for addition of an connectors for magnifying lenses as taught in DePaschoal. Since both references teach methods and systems for simulations using a display connected within a helmet the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and DePaschoal because adding additional connectors for magnifying lenses would yield the predictable result of allowing the user to view the display magnified. A POSITA would be motivated to use connected lenses for intricate welding work, for simulations where a magnification lens would ordinarily be used, or for closer inspection of a complete weld.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of U.S. Patent Pub. No. 20160107257 (“Denis”). 
Concerning claim 10, Hsu discloses The weld training system as defined in claim 8, wherein the welding tool is configured to be communicatively paired with the mobile device via a wireless communication protocol (¶ [0038] (“the head mounted device is a welding helmet including a wireless communications device. The wireless communications device, such as a smartphone or tablet computer, may be detachably mounted to the welding helmet.”), ¶ [0050-51] (“a wireless (e.g., Zigbee) coordinator inside the welding equipment receives a notification of a trigger pull event and sends the signal to a wireless (e.g., Zigbee) node in a radio module of the helmet.”), ¶ [0069], ¶ [0075], ¶ [0101]), and wherein the welding tool comprises a visual indicator or an audio indicator configured to indicate at least one of the welding tool being powered on or the welding tool being communicatively paired with the mobile device ¶ [0125] (“The smartphone or tablet may receive wireless (e.g., Bluetooth) synchronization signals from the welding equipment to start and/or end the VR simulation and welding parameters set by operators on the physical weld equipment.”) The welding equipment includes the welding tool and synchronization signals to start the VR simulation would indicate both communicative pairing and power.).  To the extent Hsu does not disclose a visual indicator or an audio indicator configured to indicate at least one of the welding tool being powered on or the welding tool being communicatively paired with the mobile device, Denis teaches this limitation. (¶ [0024] “available power may be indicated via haptic, visual, or audio feedback through the welding torch 26, a welding helmet, or external feedback device to an operator indicating that the welding system 10 is ready to provide a desired level of power”), ¶ [0032]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu for addition of visual or audio indicators to inform a user when the welding tool is sufficiently powered to begin the weld as taught in Denis. Since both references teach methods and systems for welding simulations the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Denis because adding a power light to the welding tool to indicate when a simulation or weld may begin is a predictable change that would act to signal when welding may begin. A POSITA would be motivated to use a visual or audible indicator to better simulate real world welding to avoid initiating a weld when power is too low for the intended welding.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Denis and further in view of U.S. Patent Pub. No. 20160045971 (“Holverson”). 
Concerning claim 11, Hsu discloses The weld training system as defined in claim 10, wherein the welding tool further comprises an identifier imprinted on the welding tool that assists in communicatively pairing the welding tool with the mobile device (¶ [0122], (“The operator puts down a calibration or marker tape or strip with computer-readable glyph symbols onto the weld scene (e.g., on the workpiece or weldment and/or torch body).”),), wherein the mobile device is configured to communicatively pair with the welding tool only if the identifier is associated with the mobile device (¶ [0238] (“the processor 410 identifies and verifies acceptable weld conditions and/or unacceptable weld conditions such as: whether the appropriate welding tool (e.g., torch) is identified”)).  To the extent Hsu does not disclose mobile device is configured to communicatively pair with the welding tool only if the identifier is associated with the mobile device, Holverson teaches this limitation. (¶ [0038-0039] (“gateway 32 disposed within the welding system 12, establishes the wireless communications 26 with the personally allocated device 30 (block 88) … such as a smart phone … the personally allocated device 30 may transfer operator identification information that identifies the operator associated with the device 30 …. the identification information received may be compared to the local or remote database to determine access settings”) If identifier is not associated with the welding system no access will be allowed.) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu for addition of a pairing process that prevents communication in the event of an unrecognized identifier as taught in Holverson. Since both references teach methods and systems for performing welding simulations the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Holverson because addition of a verification step to only allow communication with recognized devices may be predictably implemented to ensure operators are using the correct welding tools. A POSITA would be motivated to use identifiers to determine access rights to prevent use by unauthorized users, prevent the use of incorrect tools, or limit access based on user ability.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of U.S. Patent Pub. No. 20100062406 (“Zboray”). 
Concerning claim 13, Hsu discloses The weld training system as defined in claim 8. Hsu does not expressly disclose wherein the welding tool further comprises a weight positioned within the welding tool, but Zboray teaches this limitation. (¶ [0035] (“mock welding tool 160 may have the same shape, weight and feel as a real-world welding tool. In fact, a real welding tool could be used as the mock welding tool 160 to provide the actual feel of the tool in the user's hands, even though, in the simulator 10, the real welding tool would not be used to actually create a real arc. In this manner, end-user 12, which may be a trainee user 12 a, becomes accustomed to handling a real-world welding tool thereby enhancing the virtual welding experience. However, the mock welding tool 160 may be constructed in any manner chosen with sound judgment.”) Where a real welding tool is used in place of a mock welding tool the interior components are simply weights to allow an accurate feel in simulation.)  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu for use of a real welding tool in place of a mock welding tool as taught in Zboray. Since both references teach methods and systems for performing welding simulations the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Zboray because use of a real welding tool in place of a mock welding tool is a simple substitution of one known component for another. A POSITA would be motivated to use a real welding tool so “a trainee user 12 a, becomes accustomed to handling a real-world welding tool thereby enhancing the virtual welding experience” (Zboray at ¶ [0035]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of U.S. Patent No. 20180130376 (“Meess”). 
Concerning claim 14, Hsu discloses The weld training system as defined in claim 8, wherein the welding tool further comprises: a nozzle (¶ [0251]) comprising a first identifier, and a marker label configured for attachment to the nozzle, the marker label comprising a second identifier (Fig. 6F, ¶ [0056], ¶ [0124] (“The stationary IR reflectors may have a different shape than the reflectors on the torch or different wavelength may be used to distinguish torch from stationary markers or scene anchors. While some examples use a smartphone/tablet to identify torch speed, in some other examples IR detection and processing circuit(s) are separately packaged”), ¶ [0156], ¶ [0237], ¶ [0251] (“when the operator is wearing the helmet, the camera may capture identifying features (e.g., information tags or high contrast markers 50) of welding gun, power source, consumables such as gas and wire, etc. Image processing software may log in the proper gun, consumables, etc.)) that is complementary to the first identifier of the nozzle, the first identifier and second identifier together indicating a correct configuration for attaching the marker label to the nozzle (¶ [0217]).  To the extent Hsu does not expressly disclose a first identifier, and a marker label configured for attachment to the nozzle, the marker label comprising a second identifier that is complementary to the first identifier of the nozzle, the first identifier and second identifier together indicating a correct configuration for attaching the marker label to the nozzle Meess teaches these limitations (Fig. 16A, ¶ [0077] (“tracking of the objects … can be accomplished by using point markers on the objects, e.g., welding tool 460 … as seen in FIG. 16A, target 600 is mounted on welding tool 460. A rigid body point cloud (i.e., a “rigid body”) is constructed by attaching active or passive point markers 602, 604, and 606 (and possibly additional point markers) to the upper surface of target 600. Passive point markers can be, e.g., reflective markers such as e.g., reflective tape or stickers that are adhesively attached to target 600 or attached by other known means. Active markers can include LEDs (e.g., infrared LEDs), or other sensors that are, e.g., fastened to the target 600. … Target 600 can include a power input if the point markers used are active and require a power source. Of course, the point markers can be attached or mounted directed on the “rigid body,” e.g., welding tool 460 … The passive or active point markers are affixed to the target 600 and/or directly to welding tool 460 and welding helmet 440 in a multi-faceted manner so that a wide range of rotation and orientation changes can be accommodated within the field of view of the imaging system. The point markers corresponding to the welding tool 460 and welding helmet 440 are respectively correlated or calibrated so as to form “rigid bodies,” i.e., the body 620, trigger 622, nozzle 624 and tip 626 of the welding tool 460”) In figure 16A markers are attached to a target on the nozzle in identified positions using adhesive.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hsu to place mock welding tool markers at identified locations on the nozzle as taught in Meess. Since both references teach methods and systems for performing welding simulations the references are from the same field of endeavor. A POSITA would have been motivated to combine Hsu and Meess because use of particular positioning of markers on the nozzle could be predictably done without changing the essential function of the tool marker as taught in Hsu. A POSITA would be motivated to identify locations for the markers so that the markers are consistently placed and the system can more easily identify the tool and its location.

Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker 2.
Concerning claim 16, Becker 2 discloses The weld training system of claim 15. Becker 2 renders obvious wherein the marker is configured to transition from a first state where the marker is visible to a second state where the marker is hidden in response to activation or deactivation of the trigger (Figs. 30-32, ¶ [0178] (“The markers 474 are used by the sensing device 16 for tracking the position and/or the orientation of the welding torch 14.”), ¶ [0179] (“the markers 474 may be individually powered on and/or off based on the position and/or the orientation of the welding torch 14. In other embodiments, the markers 474 may be powered on and/or off in groups based on the position and/or the orientation of the welding torch 14.”), Fig. 35 (step 518), ¶ [0269]. Becker 2 discloses that markers are used to track the position and orientation of the welding torch, which a POSITA would understand includes the position and orientation of the trigger of the welding torch. Becker 2 further discloses that active markers (LEDs) may be powered on and off based on the position and orientation of the welding torch. Powering off the active markers hides these markers from the sensing system so they would appear invisible. Again a POSITA would understand that a position and orientation of the welding device that causes the markers to turn off would include a position of the trigger. It would therefore be obvious to a POSITA to power the markers 474 on and off (thus making them visible and hidden) in response to the position and orientation of the trigger).  
Concerning claim 19, Becker 2 discloses The weld training system of claim 15, wherein the marker comprises a first marker (Figs. 30-32, ¶ [0177-0184]), and wherein the welding tool further comprises a second marker (Figs. 30-32, ¶ [0177-0184]). Becker 2 does not expressly disclose but does render obvious a second marker that moves with respect to the first marker when the trigger is activated or deactivated (Figs. 30-32, ¶ [0178] (“The markers 474 are used by the sensing device 16 for tracking the position and/or the orientation of the welding torch 14.”), ¶ [0177] (“The control circuitry 52 of the welding torch 14 and/or any other component of the training system 10 may provide approximately real-time feedback to the operator regarding the position (e.g., location) and/or orientation of the welding torch 14 relative to the welding joint.”), ¶ [0099-0104] (discussing disabling the circuit of the trigger switch in training mode). Becker 2 discloses the use of at least a first marker and a second marker to track the position and orientation of the welding torch 14, which a POSITA would understand includes the position and orientation of the trigger of the welding torch. Becker 2 further discloses that the system tracks the relative movement of markers on the welding torch and markers on the welding surface. Therefore the system of Becker 2 is capable of tracking relative movement of the markers including markers on the welding torch body and trigger. Finally, Becker 2 discloses that a training switch 78 (¶ [102-103]) prevents the trigger switch from closing a circuit to inform the system that the trigger is depressed. A POSITA would therefore be motivated to use relative motion of the markers to determine the trigger is depressed when in training mode without live current.).  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker 2 in view of U.S. Patent No. 3,927,290 (“Denley”).
Concerning claim 17, Becker 2 discloses The weld training system of claim 15,   and renders obvious wherein the welding tool … hides the marker … in response to activation or deactivation of the trigger (see claim 16 describing deactivation of active markers). Becker 2 does not expressly disclose further comprises a slide that hides the marker, the slide configured to retract to reveal the marker, but Denley teaches further comprises a slide that hides the marker, the slide configured to retract to reveal the marker in response to activation or deactivation of the trigger. (col. 2, ll. 14-51 (“As thus assembled, the LED of the switch is energized whenever the pushbutton is depressed so as to cause the slider to move the elongated conductors carried within the recesses thereof into engagement with the proper pair of stationary contacts (biased externally) that extend across the passageway of the stationary housing.”) The pushbutton is the trigger which causes the LED light to become visible as a result of a slider engaging with contacts to illuminate the LED.)  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker 2 for addition of a slider mechanism to hide and reveal the LED markers as taught in Denley. Since both references are solving the problem of how to activate and deactivate LEDs a POSITA would be motivated to consider Denley to design a system for turning the LEDs of the active markers on and off. A POSITA would have been motivated to combine Becker 2 and Denley because the slider system in Denley could be simply substituted for the system in Becker 2 that allows (“the markers 474 may be individually powered on and/or off based on the position and/or the orientation of the welding torch 14” (Becker 2 ¶ [0179]). A POSITA would be motivated to consider the design in Denley as Becker 2 does not provide a detailed description of how the LED markers are powered on and off. Finally, Becker 2 discloses that a training switch 78 (¶ [102-103]) prevents the trigger switch from closing a circuit to inform the system that the trigger is depressed, so a POSITA would be motivated to use the motion of the trigger to activate and deactivate markers in training mode without live current to signal the system that the trigger has been depressed or released.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker 2 in view of U.S. Patent Pub. No. 20160354855 (“Ulrich”).
Concerning claim 18, Becker 2 discloses The weld training system of claim 15, wherein the marker is disposed on the trigger (Figs. 30-32, ¶ [0178] (“The markers 474 are used by the sensing device 16 for tracking the position and/or the orientation of the welding torch 14.”) Becker 2 discloses that markers are used to track the position and orientation of the welding torch, which a POSITA would understand includes the position and orientation of the trigger of the welding torch.) To the extent Becker 2 does not disclose a marker disposed on the trigger, Ulrich teaches including an aspect of the sensing system on the trigger (¶ [0046] (“the electrode may be positioned on the trigger 124 to detect that the operator is not only holding the torch 108, but is about to activate the torch 108. In fact, multiple electrodes may be provided on the torch 108 to achieve a particular need. For example, a first electrode may be positioned on the trigger 124, and a second may be provided on the handle 122, thereby detecting that, not only is the torch being held, but that the operator is holding it in a safe/proper manner. In such an example, each of the electrodes may need to be actuated (e.g., touched) in order for the welding equipment 110 to enter regular operation mode for operation.”) Ulrich teaches a portion of a sensing system disposed on the trigger).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Becker 2 for addition of a portion of the sensor system disposed on the trigger as taught in Ulrich. Since both references teach methods and systems for performing welding simulations the references are from the same field of endeavor. Ulrich would have motivated a POSITA to include one of the markers disclosed in Becker 2 to the trigger because this would predictably allow Becker 2 (which already tracks relative movement) to determine whether the trigger was depressed. A POSITA would be motivated to consider the design in Ulrich as Becker 2 discloses that a training switch 78 (¶ [102-103]) prevents the trigger switch from closing a circuit to inform the system that the trigger is depressed, so a POSITA would be motivated to use the motion of the trigger as sensed by the attached marker to determine activation and deactivation in training mode without active power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
July 15, 2021



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715